Citation Nr: 0508802	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  04-02 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
right knee synovitis status post cruciate ligament repair and 
debridement of meniscus tear.

2.  Entitlement to an initial compensable evaluation for 
residuals of fractured 4th left metacarpal.

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative changes of the lumbosacral spine.

4.  Entitlement to an initial evaluation in excess of 30 
percent for status post open reduction internal fixation of 
right orbital zygomaticomaxillary fracture with coronal 
rupture of the right eye.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1997 to August 
2001.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In pertinent part, the RO granted 
service connection for right knee synovitis status post 
cruciate ligament repair, residuals of fractured 4th left 
metacarpal, degenerative changes of the lumbosacral spine and 
status post open reduction internal fixation of right orbital 
zygomaticomaxillary fracture with coronal rupture of the 
right eye.  The RO initially assigned a 10 percent rating for 
the thoracolumbar spine disability, and noncompensable 
evaluations for the right knee, left 4th metacarpal, and 
right eye disability.  A December 2003 RO rating decision 
revised the evaluation for status post open reduction 
internal fixation of right orbital zygomaticomaxillary 
fracture with coronal rupture of the right eye to a 30 
percent rating effective to the date of claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on their 
part.


REMAND

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining relevant and identified records not in the 
custody of a Federal agency.  38 C.F.R. § 3.159(c)(1) (2004).  
In submitting his Notice of Disagreement (NOD) in June 2002, 
the veteran attached a March 7, 2002, letter from American 
Airlines notifying him that he failed to pass a "post-offer 
medical examination" apparently on the basis of visual 
deficits.  The veteran has generally disputed the clinical 
findings from his VA examinations in September 2001, and the 
results of the subsequently conducted employment examination 
must be deemed relevant to the claims on appeal.  The Board, 
therefore, must remand the case in order to assist the 
veteran in obtaining the employment examination conducted by 
American Airlines in 2002.

On remand, the RO should address whether the veteran is 
entitled to extraschedular consideration for his service 
connected disabilities, pursuant to 38 C.F.R. § 3.321(b), as 
this issue was specifically raised by the veteran's 
representative in October 2004.  See VAOPGCPREC 6-96 (Aug. 
16, 1996) (extrascedular rating under 38 C.F.R. § 3.321(b), 
when raised, is a subissue of an increased rating claim).

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO should take the following actions to 
assist the veteran in this claim:
	a) obtain the veteran's 2002 employment 
examination report from American Airlines as well 
as any other records pertinent to his employment 
application; and
	b) request the veteran to identify all private 
and VA providers of treatment for his claimed 
disabilities, if any, since his discharge from 
service.

2.  Following completion of the foregoing, the RO 
should readjudicate the claims on appeal.  In so 
doing, the RO should specifically consider whether 
the veteran is entitled to extraschedular 
consideration for his service connected 
disabilities pursuant to 38 C.F.R. § 3.321(b).  If 
any benefit sought on appeal remains denied, the 
veteran and his representative should be provided a 
supplemental statement of the case (SSOC).  The 
veteran and his representative should be allowed an 
appropriate period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to obtain additional information 
and to ensure due process of law.  No inference should be 
drawn regarding the final disposition of the claims as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


